El Juez Asociado. Señor Hernández Matos
emitió la opinión del Tribunal.
A pesar de que libramos en este caso un auto de revi-sión, hemos decidido considerarlo como un recurso de cer-*458tiorari por tratarse de la validez de un pronunciamiento del Tribunal de instancia en un incidente sobre concesión de honorarios de abogados por servicios rendidos para hacer efectiva la pensión alimenticia concedida por la sentencia final dictada en el caso.
De los autos resulta que la Sala de San Juan del Tribunal Superior dictó sentencia el 10 de febrero de 1960 disolviendo el vínculo matrimonial existente entre Guillermo González Hernández y María Joaquina Borgos Taboas por la causa de separación. A dicha sentencia se incorporó una estipulación de las partes en virtud de la cual se obligaba el demandante a pagar a la demandada la suma de $600 mensuales en calidad de pensión alimenticia para los tres hijos habidos en el matrimonio.
A partir de diciembre de 1960 el demandante formuló varias peticiones para que dicha pensión alimenticia fuese rebajada a $375 y después a $200 mensuales. A esas gestiones se opuso la demandada solicitando a la vez el aumento de la pensión. Desde fines de 1962 dejó el demandante de pagar la totalidad de la pensión y para el 31 de marzo de 1963 los atrasos montaban a $3,825 y en noviembre de ese año a $6,625. Se promovieron varios incidentes de desacato moti-vados por el no pago de las pensiones y un pleito en cobro de las mismas.
Para el 13 de junio de 1963 el demandante Guillermo González Hernández radicó ante la Corte de Quiebras una petición bajo el Capítulo XII de la Ley Federal de Quiebras proponiendo un plan de pago para sus acreedores por el cual, por un período de no menos de 10 años y posiblemente por 20 años, se pondría al Juez de Quiebras en posesión y admi-nistración de todas las propiedades de González Hernández con excepción de sus efectos personales, confiriendo amplias facultades de poder al síndico de quiebra para vender, admi-nistrar, arrendar y gravar esas propiedades y sus rentas; del ingreso de todo ello pagar al acreedor principal, Luce & *459Co., la suma de $21,000 anuales para satisfacer el principal e intereses de su crédito de $241,606.54; se pagaría también $6,500 anuales por contribuciones de ingresos y territoriales y una suma de $6,000 anuales a Guillermo González Her-nández para sus gastos personales. Nada se proveía en dicho plan para el sostenimiento de los hijos, ni se confería poder a funcionario alguno para atender al pago de la pensión alimenticia anual concedida por la, sentencia del 10 de febrero de 1960.
El Juez de Quiebras determinó: (1) que todos los acree-dores afectados por el plan lo habían aceptado, (2) que todos los depósitos por las reclamaciones privilegiadas, por servi-cios y costas habían sido hechos, y (3) que el arreglo se había hecho equitativamente y de buena fe y no para realizar o procurar que se realizaran actos legalmente prohibidos. Con-firmó dicho plan de arreglo.
En ese procedimiento compareció la demandada María Joaquina Borgos Taboas representada por su letrado A. J. Amadeo Murga y solicitó y obtuvo del Juez de la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico que se dejara sin efecto la orden del Juez de Quiebras confirmando dicho plan de arreglo y otra orden que-había dictado dicho funcionario para que se paralizara todo pro-cedimiento ante los tribunales locales instado por la señora demandada para cobrar las pensiones alimenticias adeuda-das. Del fallo de ese tribunal federal apeló González Her-nández para ante la Corte de Apelaciones de los Estados Unidos para el Primer Circuito. En ese recurso también estuvo ella representada por el mismo letrado. El 13 de abril de 1965 se confirmaron las resoluciones apeladas. En su deci-sión, entre otras cosas, dijo el Tribunal de Apelación:
“Sanas razones de orden público exigen el pleno recono-cimiento de la obligación del quebrado de continuar cumpliendo su obligación legal de sostener a sus hijos dependientes. Conse-cuentemente, un procedimiento al amparo del Capítulo XII no *460puede ser usado como un vehículo para poner los bienes del deu-dor fuera del alcance de sus hijos dependientes. Por el contrario, la Corte de Distrito, debía determinar si el deudor, de buena conciencia, había provisto para el cumplimiento de esa obliga-ción en el plan de arreglo propuesto. Si el arreglo es tal que claramente inhabilita al deudor para cumplir con sus obliga-ciones a ese respecto, actualmente o en el futuro, difícilmente puede considerarse como propuesto de buena fe y ciertamente no podía ser considerado como hecho en el mejor interés de esta clase de acreedores. Esto no quiere decir que un arreglo deba contener medidas específicas para cumplir la obligación legal para el sostenimiento de sus hijos dependientes. Pero significa que la corte debe considerar si el arreglo es tal que habilite al deudor con cumplir sus obligaciones corrientes y futuras a ese respecto o si, por el contrario, indebida o innecesariamente lo incapacita para cumplirlas.” Véase González Hernández v. Borgos, 343 F.2d 802, 805.
El 4 de mayo de 1965 la demandada presentó una moción en la acción de divorcio solicitando que se ordenara al deman-dante el pago de $8,000 por dichos servicios profesionales. Se opuso éste a tal solicitud “por no corresponder al Hon. Tribunal General de Justicia de Puerto Rico tal determina-ción y sí corresponde a la corte federal.” Posteriormente la demandada informó al Tribunal Superior que desistía tem-poralmente de su moción en vista de tal oposición y para pedir a la corte federal de primera instancia que fijara tales honorarios y ordenara su pago, y que si ésta no lo ordenaba volvería nuevamente allí a pedirlos. A esto nada proveyó el Tribunal Superior.
Acudió la demandada ante la Corte de Quiebras para que se concedieran esos honorarios. En 20 de octubre de 1965 su Juez denegó la concesión de ellos fundado en que la Ley Federal de Quiebras, Sees. 491 y 492, no le daba facultad alguna para conceder y ordenar el pago de tales servicios y sí única-mente “for proper costs and expenses in connection with the administration of an estate in a proceeding under this chap*461ter or in connection with an arrangement confirmed by the court . . .
Así las cosas, el 29 de octubre de 1965 la Sala de San Juan del Tribunal Superior, en la acción de divorcio, emitió ciertos “Pronunciamientos Complementarios A la Sentencia”, entre ellos, el siguiente:
“A la moción solicitando fijación de honorarios por razón de la labor profesional realizada por el abogado de la demandada en la Corte de Distrito de Estados Unidos para Puerto Rico, y ante la Corte de Circuito del Primer Circuito en el caso B-29-63, pro-cedimiento de arrangement instado por el aquí demandante bajo las disposiciones de la Ley de Quiebras, NO HA LUGAR. Aun si consideráramos la labor de impugnación del plan de arreglo sometido por el aquí demandante en aquel procedi-miento como parte de la defensa de los intereses de la deman-dada en su acción de reclamación de alimentos, como alega dicha demandada en el apartado tres (3) de su moción, no nos corresponde justipreciar el valor de esos servicios ni ordenar su pago. Tales determinaciones corresponden al Tribunal Federal.”
La peticionaria en este recurso ha impugnado el anterior pronunciamiento y sostiene, principalmente, que el tribunal de instancia erró al resolver que no le correspondía justi-preciar el valor de esos servicios ni ordenar su pago y que era al tribunal federal el que debía justipreciarlos y ordenar su pago.
A nuestro juicio tiene razón la peticionaria. Tratándose del cobro de honorarios por servicios prestados en defensa de la efectividad de una pensión alimenticia concedida en favor de unos menores por un tribunal local, corresponde a éste justipreciarlos y ordenar su pago.
No todos los asuntos relativos a la propiedad de un quebrado son de la jurisdicción exclusiva de la Corte de Quiebras. Esta jurisdicción es exclusiva solamente dentro del campo de los procedimientos de la Ley de Quiebras y hasta donde el estatuto lo indica.
*462Cuando un acreedor pretende demostrar que su crédito es uno de los denominados “nondischargeable” bajo la Ley de Quiebras, la Corte de Quiebras no asume jurisdicción sino que ésta es ejercitada por el tribunal estatal y el hecho de que un deudor haya sido declarado en quiebra no impide que el acreedor reclame su derecho en una corte estatal si alega que su reclamación cae dentro de las excepciones a la Ley. Una declaración de quiebra no es res judicata entre el acreedor y el quebrado si el crédito del primero es uno de los que están excepcionados por la Ley, bien por no ser “provable” o por no ser “dischargeable”. Esa reclamación tampoco constituye un ataque colateral a la declaración de quiebra si el crédito es “non provable” y “nondischargeable”. Véase 9 Am. Jur.2d Bankruptcy §§ 744 y 746.
Bajo la Ley de Quiebras los alimentos para los hijos y la esposa se consideran “nondischargeable debts”, ya que no están basados en un contrato, sino en el deber natural y legal del esposo y padre de mantener a su esposa e hijos, estando siempre sujetos a ser modificados por la corte dependiendo de las circunstancias de las partes. Por lo tanto un quebrado no queda librado de esta obligación al ser declarado tal (González Hernández v. Borgos, 343 F.2d 802 (1965); Keezer, Marriage and Divorce, Sec. 579, pág. 640; 9 Am. Jur.2d § 793, pág. 596; 74 A.L.R.2d 758, Obligation under property settlement agreement between spouses as discharge-able in bankruptcy).
Los honorarios de abogado otorgados a una demandante dentro de un pleito de divorcio se consideran que participan de la misma naturaleza de los alimentos y por lo tanto son también “nondischargeable” dentro de un procedimiento de quiebra. 8 Remington, Bankruptcy Law, Sec. 3340 (6th Ed. 1955); Allison v. Allison, 372 P.2d 946 (1962); Damon v. Damon, 283 F.2d 571 (1960); In Re Brennen, 39 F.Supp. 1022 (1941).
*463Esos honorarios forman parte de los alimentos de los menores, no importa el foro donde se presten los servicios. Véanse: Valdés v. Tribunal de Distrito, 67 D.P.R. 310, 312 (1947); Pérez v. Tribunal de Distrito, 69 D.P.R. 4, 20 (1948); Vargas v. Jusino, 71 D.P.R. 389, 395 (1950); Conesa v. Corte, 72 D.P.R. 68, 72 (1951); García v. Acevedo, 78 D.P.R. 611, 617 (1955).
Como regla general en los procedimientos de quiebra no se pueden conceder honorarios de abogados a menos que el estatuto lo autorice expresamente. (9 Am. Jur.2d Bankruptcy § 1635, pág. 1145.) La Ley de Quiebras no dispone expresamente para el pago de honorarios de abogados de “non petitioning creditors”, y por lo tanto la Corte de Quiebras no puede imponerlos basándose solamente en sus poderes inherentes en equidad. (9 Am. Jur.2d § 1637, pág. 1148.)
En este caso la Sra. Borgos es un “non petitioning creditor” y por lo tanto la Corte de Quiebras no podía darle honorarios de abogados aun cuando la Corte de Apelaciones declaró que el Sr. González no había procedido de buena fe al declararse en quiebra y de esa manera pretender negarle alimentos a sus hijos. Pero esto no quiere decir que la Sra. Borgos no podía reclamar estos honorarios dentro del pleito de divorcio tramitado en las cortes locales que estaba abierto sobre lo relacionado con la cuestión alimenticia.
Esta clase de honorarios son considerados de distinta forma que los que estaban envueltos en el caso de Brown v. Gerdes, 321 U.S. 178 (1944), invocado por el recurrido.
Los servicios profesionales rendidos por el letrado Amadeo Murga a la señora madre de los tres hijos de Guillermo González Hernández, ante las cortes federales, durante unos dos años, tuvieron como único objetivo la protección, efecti-vidad y realización de la pensión alimenticia estipulada por el propio padre demandante e incorporada en la sentencia del Tribunal Superior. No dudamos que la obligación de *464pagar tales servicios, es un corolario obligado de la obliga-ción principal de proveer al alimentista.
En una orden del Juez de Quiebras este funcionario se manifestó así respecto a la calidad de esos servicios profe-sionales: . . there is no question that the petitioner’s attorney performed excellent services for his client in opposing confirmation . . .

Por todo lo expuesto se anulará y revocará el pronuncia-miento recurrido e impugnado en este recurso y se devolverán los autos originales al tribunal de instancia para que éste proceda, previa audiencia a tal efecto, a justipreciar y orde-nar el pago de dichos servicios profesionales.

El Juez Asociado Señor Ramírez Bages disintió.
—O—